MEMORANDUM OF DECISION.
After a jury trial in Superior Court (Ken-nebec County) Nelson Donnell was convicted of operating a motor vehicle after being found a habitual offender, 29 M.R.S.A. § 2298 (Supp.1985-1986). On appeal, he claims that by virtue of a special citizenship . status, he had an absolute right to operate a motor vehicle on the public highways without a license. The defendant’s theories are unsupportable in law and unworthy of serious discussion.
The entry is:
Judgment affirmed.
All concurring.